DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement 
The Information Disclosure Statements (IDS) filed 11/05/2021 and 06/16/2021 have been placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 06/16/2021 are acceptable for examination purposes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over CN 108063267 to Yi (Yi) in view of Soboleva et. al. ACS Appl. Mater. Interfaces 2011, 3, 1827–1837 (Soboleva).
Regarding claim 1, Yi discloses an article comprising: a proton exchange membrane (claim 1), an anode catalyst coating on a first side of the membrane (para 42) and a cathode catalyst coating on a second side of the membrane (para 42) wherein the cathode catalyst coating comprises at least two layers (para 42), each layer comprising a carbon catalyst (claim 1). In addition, Yi teaches that the catalyst layers have different pore distributions and porosities (claims 1, 2, para 33).
Yi does not expressly disclose  wherein at least one of the layers is a low porosity layer; wherein at least one of the layers is a high porosity layer adjacent to one of the low porosity layers; wherein the average porosity of all of the carbon catalyst in the high porosity layer is higher than the average porosity of all of the carbon catalyst in the low porosity layer; and wherein the high porosity layers have a volume fraction of the cathode catalyst coating that is higher than the volume fraction of the low porosity layers. 
Soboleva teaches PEM fuel cell membrane and effect of a carbon microstructure on water sorption and retention in catalyst layer, i.e.  influence of the catalyst layers infrastructure on productivity of fuel cells (Abstract).  Specifically, Soboleva teaches that the carbon layer can be made of Ketjen black or Vulcan carbon (p.1828, left. Col., para 2, Table 1), the same carbon material that used by Yi (claim 1), wherein Ketjen black has a porosity of 0.86, and the Vulcan has a porosity of 0.39 (see table 1 in D2). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the article (PEM) of Yi with the Ketjen black and Vulcan carbon, having different porosity as taught by Soboleva, in order to improve proton conductivity and decrease ionomer content without a significant impact on fuel cell performance. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Modified Yi does not expressly disclose wherein the high porosity layers have a volume fraction of the cathode catalyst coating that is higher than the volume fraction of the low porosity layers. It would have been obvious to one having ordinary skill in the art at the time the invention was file  to optimize  volume fraction (and therefore catalyst loading) based on data provided by Yi (para 55-57), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and can be found as a result of routine optimization. In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).
Regarding claim 2, Yi discloses wherein the high porosity layer or the low porosity layer is made by ultrasonic spray deposition (para 46).
Alternatively, Yi discloses the invention as discussed above as applied to claim 1 and incorporated therein. Regarding the limitation: “wherein the high porosity layer or the low porosity layer is made by ultrasonic spray deposition”: In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. catalyst layer, does not depend on its method of production, i.e. ultrasonic deposition. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
Regarding claims 3 and 4, modified Yi discloses the invention as discussed above as applied to claim 1 and incorporated therein. Yi also teaches that the porosity shows a sequentially increasing or decreasing (re claim 4) trend (claims 5 and 6).
Alternatively, since there are limited (finite) number of possibility to dispose  the low porosity layer and high porosity layer  vs  PEM exists It would have been obvious to choose the relative disposition of the layers  from a finite number of identified, predictable solutions, i.e., it would have been "obvious to try" the to dispose to either high porosity layer is between the proton exchange membrane and the low porosity layer or low porosity layer is between the proton exchange membrane and the high porosity layer in order to achieve better performance of the fuel cell. . See MPEP 2141 (III) Rationale E, KSR v. Teleflex (Supreme Court 2007).
Regarding claim 5, Yi discloses wherein each of the carbon catalysts is a carbon black (claim 1). 
Regarding claims 7, modified Yi discloses the invention as discussed above as applied to claim 1 and incorporated therein. Modified Yi does not expressly disclose wherein the high porosity layers have a volume fraction of the cathode catalyst coating of 70-80 vol.%, with the balance being the low porosity layers. However, It would have been obvious to one having ordinary skill in the art at the time the invention was file  to optimize  volume fraction (and therefore catalyst loading) based on data provided by Yi (para 55-57), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and can be found as a result of routine optimization. In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).
Regarding claims 8, modified Yi discloses an anode gas diffusion medium on the anode catalyst coating opposed to the membrane; and a cathode gas diffusion medium on the cathode catalyst coating opposed to the membrane (Yi para 35, Soboleva (p.1828, left col).
Regarding claims 9, Yi a fuel cell (claim 1).
Regarding claims 10, modified Yi discloses the invention as discussed above as applied to claim 9 and incorporated therein. In addition, modified Yi discloses a method of use the fuel cell, the method comprising connecting an electrical load to the anode gas diffusion medium and the cathode gas diffusion medium; supplying hydrogen to the anode catalyst coating; providing oxygen to the cathode catalyst coating; and allowing an electrical current to flow from the anode gas diffusion medium, through the electrical load, and to the cathode gas diffusion medium (Yi para 44, Soboleva p. 1829, left col., lines 3-5). 
Regarding claims 11 and 12, modified Yi discloses the invention as discussed above as applied to claims10 and 8 and incorporated therein. Since the structure and property of materials of the anode gas diffusion medium of modified Yi is substantially similar to that of the instant Application, the claimed water retention properties are inherently present. 
Regarding claim 13, Yi discloses  a method comprising providing a proton exchange membrane; applying an anode catalyst coating to a first side of the membrane; and applying a cathode catalyst coating to a second side of the membrane; wherein applying the cathode catalyst coating comprises: applying at least one low porosity layer comprising a low porosity carbon catalyst; and applying at least one high porosity layer comprising a high porosity carbon catalyst before or after applying the low porosity layer; wherein at least one of the high porosity layers is adjacent to at least one of the low porosity layers (claims 1,2, para 33, 42). Yi does not expressly disclose wherein the average porosity of all of the carbon catalyst in the high porosity layer is higher than the average porosity of all of the carbon catalyst in the low porosity layer; and wherein the high porosity layers have a volume fraction of the cathode catalyst coating that is higher than the volume fraction of the low porosity layers.
Soboleva teaches PEM fuel cell membrane and effect of a carbon microstructure on water sorption and retention in catalyst layer, i.e.  influence of the catalyst layers infrastructure on productivity of fuel cells (Abstract).  Specifically, Soboleva teaches that the carbon layer can be made of Ketjen black or Vulcan carbon (p.1828, left. Col., para 2, Table 1), the same carbon material that used by Yi (claim 1), wherein Ketjen black has a porosity of 0.86, and the Vulcan has a porosity of 0.39 (see table 1 in D2). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method of making the article (PEM) of Yi with the step comprising Ketjen black and Vulcan carbon, having different porosity as taught by Soboleva, in order to provide the article with improved proton conductivity and decreased ionomer content without a significant impact on fuel cell performance. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Modified Yi does not expressly disclose the method providing the high porosity layers have a volume fraction of the cathode catalyst coating that is higher than the volume fraction of the low porosity layers. It would have been obvious to one having ordinary skill in the art at the time the invention was file  to optimize  volume fraction in the method of modified Yi (and therefore catalyst loading) based on data provided by Yi (para 55-57), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and can be found as a result of routine optimization. In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).
Regarding claim 14, Yi discloses wherein the high porosity layer or the low porosity layer is made by ultrasonic spray deposition (para 46).
Regarding claims 15 and 16, modified Yi discloses the invention as discussed above as applied to claim 13 and incorporated therein. Yi also teaches that  the porosity shows a sequentially increasing or decreasing (re claim 4) trend (claims 5 and  6 therefore either step of applying the cathode catalyst coating comprises: applying the high porosity layer directly onto the membrane; and applying the low porosity layer directly onto the high porosity layer  or applying the cathode catalyst coating comprises: applying the low porosity layer directly onto the membrane; and applying the high porosity layer directly onto the low porosity layer.
Alternatively, since there are limited (finite) number of possibility to dispose  the low porosity layer and high porosity layer  vs  PEM exists It would have been obvious to choose the relative disposition of the layers  from a finite number of identified, predictable solutions, i.e., it would have been "obvious to try" the to dispose to either high porosity layer is between the proton exchange membrane and the low porosity layer or low porosity layer is between the proton exchange membrane and the high porosity layer in order to achieve better performance of the fuel cell. . See MPEP 2141 (III) Rationale E, KSR v. Teleflex (Supreme Court 2007).
Regarding claim 17, modified Yi discloses the invention as discussed above as applied to claim 13 and incorporated therein. In addition, modified Yi teaches wherein applying the cathode catalyst coating comprises: applying the low porosity layer directly onto the membrane; and applying the high porosity layer directly onto the low porosity layer (Yi para 35, Soboleva (p.1828, left col., since abovementioned structural elements are discloses, the steps of applying the cathode catalyst coating comprises: applying the low porosity layer directly onto the membrane; and applying the high porosity layer directly onto the low porosity layer are inherently present).
Regarding claim 18, modified Yi discloses the invention as discussed above as applied to claim 17 and incorporated therein. Since the structure and property of materials of the anode gas diffusion medium of modified Yi is substantially similar to that of the instant Application, the claimed water retention properties are inherently present  
Claims 6 rejected under 35 U.S.C. 103 as being unpatentable over CN 108063267 to Yi (Yi) in view of Soboleva et. al. ACS Appl. Mater. Interfaces 2011, 3, 1827–1837 and further in view of US 20110008705 to Zheng (Zheng).
Regarding claims 6, modified Yi discloses the invention as discussed above as applied to claim 5 and incorporated therein. In addition, Yi teaches that a pore size of the catalyst layer can be regulated by the amount of resin added (para 58) and as such a result effective variable, since properties of the catalyst layer affect a performance of the fuel cell. Modified Yi does not expressly disclose wherein the average pore size of all of the carbon catalyst in the high porosity layer is at least 50 nm; and wherein the average pore size of all of the carbon catalyst in the low porosity layer is at most 30 nm.
Zheng teaches a membrane electrode assembly for a fuel cell comprising a gradient catalyst structure (Abstract), wherein an electrode comprising a low porosity layer having pore size less 30 nm (Fig. 2b) and a high porosity layer with average pore size about 85 nm (para 58). Therefore, a use of bilayer catalyst for the electrode of the fuel cell wherein the average pore size of all of the carbon catalyst in the high porosity layer is at least 50 nm; and wherein the average pore size of all of the carbon catalyst in the low porosity layer is at most 30 nm is well known in the art. As such, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to optimize the pore sizes for the high porosity layer and the low porosity layer in the article of Yi in the range not less than 50nm and no more than 30 nm as taught by Zheng in order to better utilize efficiency of MEA.  The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727